Citation Nr: 0830783	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-21 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction with angina 
and shortness of breath.

3.  Entitlement to service connection for skin condition.

4.  Entitlement to an initial rating in excess of 30 percent 
for anxiety disorder.

5.  Entitlement to an effective date earlier than July 5, 
2005 for the award of service connection for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO denied service connection for diabetes, CAD, and 
skin condition.  The veteran filed a notice of disagreement 
(NOD) in July 2005, and the RO issued a statement of the case 
(SOC) in May 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2006.

After additional evidence was received, the RO issued an 
April 2008 supplemental SOC (SSOC) as to the claim for 
service connection for a skin disability only.

In addition, in a June 2006 rating decision, the RO granted 
service connection for anxiety disorder and assigned a 30 
percent rating effective July 5, 2005.  In an August 2006 
letter, the veteran disagreed with the assigned rating and 
effective date.  The RO did not, however, issue a SOC.  
Rather, the RO issued a January 2007 rating decision in which 
it continued the 30 percent rating and denied an effective 
date earlier than July 5, 2005 for anxiety disorder.

In his substantive appeal, the veteran requested a 
videoconference hearing before a Veterans Law Judge, and such 
a hearing was scheduled for August 20, 2008.  However, prior 
to that date, the veteran's representative indicated in an 
August 2008 statement that the veteran desired that his 
scheduled hearing be cancelled.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
REMAND

In the above-noted August 2008 statement, the veteran's 
representative indicated that the veteran had received 
additional treatment at the Fayetteville, North Carolina VA 
Medical Center (VAMC) after the March 18, 2008 date of the 
most recent VA outpatient treatment (VAOPT) records in the 
claims file.  The veteran's representative also indicated 
that the veteran had an appointment at this VAMC on August 
19, 2008, and requested that these treatment records be 
obtained.  Given that the existing VAOPT records reflect that 
the veteran is being treated for each of the disabilities for 
which he is claiming service connection, the Board finds that 
such records should be obtained, as they may contain evidence 
relevant to the service connection claims on appeal.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990) (VA should 
obtain all relevant VA and private treatment records that 
could potentially be helpful in resolving a veteran's claim).

In addition, the service treatment records reflect that the 
veteran was treated for chemical burns and rashes during 
service, and the VAOPT notes indicate that he currently has 
disabilities of the skin, to include dermatitis and rashes.  
A December 2007 VA examiner noted the veteran's current skin 
disabilities and his in-service skin symptoms, but concluded 
that he could not offer an opinion as to whether there is a 
nexus between a current skin disability and service without 
resorting to speculation.  The VA examiner did not explain 
why he could not offer a non-speculative opinion, other than 
stating that the primary cause of the veteran's current skin 
disability "is not easily determined."  In these 
circumstances, the Board finds that a new VA examination, by 
a different physician, is warranted, to obtain an opinion as 
to the etiology of the veteran's skin disability, or a more 
detailed explanation as to why such an opinion cannot be 
given without resort to speculation.

Moreover, as noted, in a June 2006 rating decision, the RO 
granted service connection for anxiety disorder and assigned 
a 30 percent rating effective July 5, 2005.  In an August 
2006 letter, the veteran disagreed with the assigned rating 
and effective date and requested an earlier effective date 
and higher rating.  The Board finds that this document-filed 
within one year of notification of the rating decision-
constitutes a valid NOD as to the rating and effective date 
assigned in the June 2006 rating decision granting service 
connection for anxiety disorder.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2007).  However, the RO has yet to issue a SOC 
with respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  Rather, the RO issued a new rating decision 
in January 2007, continuing the 30 percent rating and denying 
an earlier effective date.  Notably, the veteran submitted a 
June 2007 letter indicating that he was "waiting on my 
increase" as to his anxiety disorder, but did not indicate 
disagreement with, or acknowledge, the January 2007 rating 
decision.  Thus, without issuance of an SOC, appellate review 
of these issues will be precluded, even though the veteran 
timely disagreed with the initial rating and effective date 
assigned when service connection for anxiety disorder was 
granted.  Consequently, these matters must be remanded to the 
RO for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

The Board also notes that, as the anxiety disorder rating 
claim involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

Hence, the RO should arrange for the veteran to undergo VA 
dermatological examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claim (as the 
original claim for service connection for skin condition will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records, to include 
those of the Fayetteville, North Carolina VAMC since March 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
any additional information and/or evidence pertinent to the 
claims for service connection for diabetes, CAD, and skin 
condition, for a higher initial rating for anxiety disorder, 
and for an earlier effective date for the award of service 
connection for anxiety disorder.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should request that the veteran furnish any 
evidence in his possession and ensure that its letter to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for diabetes, CAD, and skin condition, for a 
higher initial rating for anxiety disorder, and for an 
earlier effective date for the award of service connection 
for anxiety disorder.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matters of entitlement to an initial 
rating in excess of 30 percent for 
anxiety disorder and entitlement to an 
effective date earlier than July 5, 2005 
for anxiety disorder, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on those 
issues.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claims for an initial rating 
in excess of 30 percent for anxiety 
disorder and entitlement to an effective 
date earlier than July 5, 2005 for 
anxiety disorder-within 60 days of the 
issuance of the SOC.

3.  The RO should obtain from the 
Fayetteville, North Carolina VAMC all 
outstanding pertinent records of 
diabetes, heart, skin, and psychiatric 
evaluation and/or treatment, inpatient 
and outpatient.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
diabetes, CAD, and skin condition, for a 
higher initial rating for anxiety 
disorder, and for an earlier effective 
date for the award of service connection 
for anxiety disorder.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
dermatological examination, by a 
physician other than the one who 
performed the December 2007 VA 
examination, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
skin disabilities.  With respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include 
chemical burns and rashes noted in 
service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for diabetes, CAD, and 
skin condition, for a higher initial 
rating for anxiety disorder, and for an 
earlier effective date for the award of 
service connection for anxiety disorder, 
in light of all pertinent evidence and 
legal authority.

10.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

